FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: LORECE WRIGHT,                            No. 14-56854

          Debtor.                                D.C. No. 2:11-cv-10267-CAS
______________________________

ANTHONY WRIGHT, Sr.,                             MEMORANDUM*

              Appellant,

 v.

BAYVIEW LOAN SERVICING, LLC; et
al.,

              Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anthony Wright, Sr., appeals pro se from the district court’s order affirming

the bankruptcy court’s grant of summary judgment in favor of defendants. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo, Suncrest

Healthcare Ctr. LLC v. Omega Healthcare Inv’rs, Inc. (In re Raintree Healthcare

Corp.), 431 F.3d 685, 687 (9th Cir. 2005), and we affirm.

      The district court properly granted summary judgment because Wright failed

to raise a genuine dispute of material fact to support his state law claims. See

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 1999) (an appellate

court must determine, viewing the evidence in the light most favorable to the

nonmoving party, whether there are any genuine issues of material fact and

whether the district court correctly applied the relevant substantive law).

      Contrary to Wright’s contention, Wright consented to the bankruptcy court’s

jurisdiction. See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1942

(2015) (litigants may consent to adjudication by a bankruptcy court; consent may

be express or implied); see also Roell v. Withrow, 538 U.S. 580 (2003) (inferring

consent prevents a party from challenging jurisdiction after unfavorable rulings).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                           2                                    14-56854
      We do not consider Wright’s motion for reconsideration filed August 29,

2016 because, in its August 26, 2016 order, this court expressly stated that no

motions for reconsideration of that order would be entertained.

      AFFIRMED.




                                          3                                   14-56854